Citation Nr: 1609165	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the April 1978 decision to deny reopening the claim of service connection for a psychiatric disability (addressed as nervousness) was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The April 1978 rating decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome regarding the claim of entitlement to service connection for nervousness.


CONCLUSION OF LAW

The April 1978 rating decision which denied the Veteran's claim to reopen the issue of entitlement to service connection for nervousness does not contain clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to addressing the merits of the claim, the Board notes that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403; Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, "reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE." Fugo, 6 Vet. App. at 43-44 (1993). 

If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  In the context of an assertion of CUE in a decision that denied a request to reopen, manifest change in the outcome means that, but for the error, the underlying claim for benefits would have been granted and not simply that the request to reopen would have been granted.  See Crippen v. Brown, 9 Vet. App. 412, 421-23 (1996); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999). 

In a November 2012 statement, the Veteran's representative laid out the contentions regarding CUE.  He noted that the Veteran was denied service connection in a statement of the case (SOC) dated November 1, 1972 based on a lack of a diagnosis of a psychiatric disease.  The representative stated that the Veteran submitted evidence of a diagnosis dated March 1977 from a private examiner and VA records from September and October 1976 showing a psychiatric disease.  The representative argues that this is new and material and that the April 1978 rating decision that denied reopening was CUE.  
The Board notes that the October 1972 SOC reported the reason for the denial to be that service clinical records of treatment do not show a diagnosis of nervous or psychiatric disease.  The RO acknowledged in the SOC that the Veteran had reported symptoms of depression in treatment records from September 1971 to January 1972 and therefore acknowledged that the Veteran may have a psychiatric disability.   

The representative's contentions that the diagnosis of a psychiatric disability dated 1976 and 1977 constituted new and material evidence is inaccurate as the presence of a current disability was not the reason for denial in the prior rating decision, but rather the lack of a disability in service, and therefore, the lack of a link to service.  The RO reasonably weighed the evidence and found that the new diagnoses did not present new and material evidence. 

Additionally, even if the evidence could be considered new and material, it does not follow that, but for the error, the underlying claim for benefits would have been granted and not simply that the request to reopen would have been granted.  The evidence did not show any relationship between the diagnosed disabilities in 1976 and 1977 and the Veteran's active service and the new evidence did not provide any indication of a psychiatric disability during service.  

The representative's assertions amount to a disagreement as to how the facts and evidence were weighed or evaluated, and are therefore not CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).   In this regard, judgments as to the probative value of individual items of evidence are inherent in the function of VA adjudicators.  Similarly, the assertion that the evidence demonstrates that the diagnoses in 1976 and 1977 are indications of a psychiatric disability that manifested prior to separation from service or was caused by service is merely a disagreement with the decision reached by the RO, and does not properly argue that there was CUE with respect to the facts before the RO at the time or the application of the statutory and regulatory provisions extant at the time of the decision.  

The Veteran has not identified any other alleged CUE in the April 1978 decision. 

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the April 1978 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Consequently, the Board finds that the April 1978 rating decision did not contain clear and unmistakable error and, therefore, the appeal with respect to this matter must be denied.


ORDER

Revision of the April 1978 rating decision denying the Veteran's petition to reopen the claim for service connection for nervousness is not warranted because it did not contain clear and unmistakable error



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


